Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 

Applicant presents arguments to the drawing objection. The Examiner respectfully disagrees, as illustration of the claimed details is essential for proper understanding of the disclosed invention. Please also note the rejections under 112 (a) in the final action dated 10/7/2020. These same limitations to which the drawing objection applies also contribute to claims’ failure to meet the written description requirement. See, in particular, pages 4-7 of the final action.   
Applicant has also submitted replacement drawings, replacing original Figures 2 and 3.  These drawings would not be acceptable, as they appear to introduce new matter.

It appears that Applicant’s arguments in Section III correspond to rejection(s) under 112 (a), and not 112 (b). These arguments are found unpersuasive. Please refer to page 4 of the previous action (10/7/2020), where the Examiner’s position is discussed in detail.   The claims were previously interpreted such that the elected species read on the claims. This interpretation was applied based on Applicant’s response to the restriction requirement, which suggested claims 1-15 read on the elected species. Additionally, this interpretation was applied due to ambiguities and vague description in the original disclosure, as it is not apparent what structure is encompassed by the mounting track. Amendments to the claims would require the fiber extending upward, which is not a feature of the elected invention.  For at least these reasons, the 

In response to the 112 rejections for indefiniteness, Applicant asserts “that the Examiner has confused the elements shown in Figs. 4, 4A, 5 and 5A with the elements shown in Figs. 2 and 3. In particular, the element 40 shown in Figs. 4, 4A, 5 and 5A is not the mounting track 30 shown in Figs. 2 and 3. In fact, the mounting track 30 is not shown at all in Figs. 4, 4A, 5 or 5A and, thus, claims referencing the mounting track 30 cannot read on the non-elected Species.”  The Examiner assures the Applicant that there was no such confusion.  It is unclear why the Applicant believes this confusion exists, when the Examiner incorporated an annotated version of Figures 2-3 in the discussion of the claim rejections under 112 (b). 

Applicant presents arguments to the rejection of claims 6, 8, 14, under 35 USC 112. It is unclear whether Applicant’s arguments are directed to the rejection under 112 (a) for failure to meet the written description requirement, or 112 (b) for indefiniteness.   The Applicant asserts no new matter is entered. It appears that Applicant has not considered the Examiner’s reasoning as discussed in the final action (10/7/2020), as Applicant has not pointed to any flaw in the Examiner’s reasoning. 
As stated in the prior Action, the specification of the present application reveals a multitude of optional features that may be incorporated into the sporting equipment, essentially establishing generic disclosure of the device. Incorporating these limitations into the claims is not in compliance with the written description requirement. Due to the generic nature of the disclosure, the embodiment(s) encompassed by the amended claims lack disclosure since the 

It appears that Applicant’s arguments in Section IV correspond to rejection(s) under 112 (b), and not 112, first paragraph. These arguments are found unpersuasive.
Applicant argues that the Examiner has misinterpreted the meaning “integrally formed”.  The Examiner understands that integral formation may not necessitate same compositions, however “integrally formed” was only part of the limitation for which the interpretation was provided. Applicant is conveniently omitting “as a monolithic structure” in this argument. As stated previously, Merriam-Webster defines monolithic as: cast as a single piece; formed or composed of material without joints or seams; consisting of or constituting a single unit. Merriam-Webster defines integral as: formed as a unit with another part. Accordingly, the Examiner’s interpretation set forth in the prior Action is based on art-recognized definitions. 
Applicant suggests that the elements pointed to in the annotated figures 2, 3 are merely “variable contours of a single feature”.  It is noted that the original disclosure does not label these features, and to amend the disclosure and label them as contours would be considered new matter.  Further, based at least on the drawings, those having ordinary skill in the art would not understand these elements to be contours.  The Examiner does not suggest that every contour of 
Applicant presents a definition for “integrally formed as a monolithic structure”: “One skilled in the art would recognize that integrally formed as a monolithic structure simply means formed together as a single object (i.e., not formed separately and thereafter adjoined).”
The Examiner respectfully disagrees. This definition is not in agreement with definitions accepted in the art, and is not supported by the original disclosure. Further, Applicant’s disclosure appears to suggest the opposite, and that there is no criticality to not being formed separately and thereafter adjoined.  See [0026]: “It should be noted that, although platform 28 and track 30 have been described above as being fabricated together as a single monolithic structure, one or more of these components could be fabricated separately and later joined (e.g., via chemical and/or mechanical means) to each other.” Applicant’s arguments regarding the meaning of monolithic structure are without support in the original disclosure, and go against art-recognized definitions. For at least these reasons, the metes and bounds of “integrally formed as a monolithic structure” are not understood, rendering indefiniteness. 

Applicant states that the Examiner presented no evidence for the rejections of claims 1, 2, and 4-15 under 112(b), first paragraph (the Examiner assumes these arguments relate to rejections under 112 (a)).  Evidence is explained throughout the prior Action; see pages 4-7. Additionally, suggestion that the disclosure is silent is evidence. One way to show that there is no support for a claimed limitation is to simply point out that the limitation is unsupported by the original disclosure.  If the Applicant believes that sufficient support can be found, Applicant is invited to point to support. The Examiner has conducted a thorough review of the disclosure and  in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.

Additional arguments are made with regard to claims 2 and 4, as amended, and would require further search and/or consideration. 

The Examiner acknowledges Applicant’s After Final Consideration Pilot request. The request was improper for the reasons set forth on attached form PTO-2323. 




/EMMA K FRICK/            Primary Examiner, Art Unit 3618